Case 3:18-cv-07354-WHA Document 173-38 Filed 11/21/19 Page 1 of 5




                 EXHIBIT 36
                   Case 3:18-cv-07354-WHA Document 173-38 Filed 11/21/19 Page 2 of 5

  Message
  From:            Customer Impact - Mtg Servicing [/O=WELLS FARGO & CO./OU=WFBl/CN=RECIPIENTS/CN=CUSTOMERIMPACT]
  Sent:            5/4/2015 11:55:49 AM
  To:              Coffin, Christie M. [christie.coffin@wellsfargo.com]; Wayne, Thomas [thomas.wayne@wellsfargo.com]
  CC:              Crawford, Susan M [susan.m.crawford2@wellsfargo.com]
  Subject:         RE: CIT 1552 HPA Decision Tool overstating recoverable fees (Change Control Cancelled)


  Thank you Christie.

  I will need to go to CIT management with this one, but need the business units opinion and a point person to answer any
  additional questions.

  In my opinion, it is risky to use any matrix that is not annually certified, confirming that any differences are within an
  acceptable limit that would not impact the outcome of a decision or cause any customer harm.
  That if the workout decision could go either way based on an amount that is equal to or less than the estimated
  outstanding foreclosure fees and costs, that actual outstanding fees and costs are obtained.

  Are actual fees and costs obtained and the recoverable account balanced out at settlement?

  What direction does the business unit want to go?
  Try for a different fix or accept the risk and close this issue?

  Please advise.

  Thank you



  Susan M Crawford

  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com


  From: Coffin, Christie M.
  Sent: Monday, May 04, 2015 8:14 AM
  To: Crawford, Susan M
  Subject: RE: CIT 1552 HPA Decision Tool overstating recoverable fees (Change Control Cancelled)

  Hi Susan,

  My assumption is HP would own the updates as the table is built into the HPA decisioning tool. It is my understanding
  that it was determined there is no viable way to make updates to the matrix as it would always be just an estimate. The
  proposal was to have SPOC's utilize LPS desktop to request fee amounts from the attorney to ensure accuracy. Tom
  Wayne has provided a lot of good information to me, I am not sure if he is the correct person for you to reach out to or
  not. Tom advised me that out of 7000 impacted customers, they did not find any customer harm, so the business feels
  the risk is low.




CONFIDENTIAL                                                                                         WF _HERNANDEZ_00001713
                   Case 3:18-cv-07354-WHA Document 173-38 Filed 11/21/19 Page 3 of 5

  Christie

  Christie M. Coffin

  Operational Risk Consultant, AVP
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning

  Wells Fargo Home Mortgage I 1 Home Campus! Des Moines, Iowa 50328
  MAC F2304-013
  PH: 515-446-3347

  christie.coffin@wellsfargo.com

  This transmission may contain information that 1s confidential and/or proprietary. If you are not the individual or entity to which it 1s
  addressed, note that any review, disclosure, copying, retransmission, or other use is strictly prohibited. If you received this transmission in
  error, please notify the sender immediately and delete the material from your system. This transmission is for informational purposes only
  and is not intended as an offer or solicitation for the purchase or sale of any financial instrument or as an official confirmation of any
  transaction. Any information regarding specific investments or other products is not warranted for completeness or accuracy and is subject to
  change without notice.


  Advance Notice:
     Business Travel: n/a
     PTO: n/a


  From: Crawford, Susan M
  Sent: Monday, May 04, 2015 9:52 AM
  To: Nold, Mike J; Edley, Derick W.; Coffin, Christie M.; Brown, Tiffany N. (FORT MILL)
  Cc: Crawford, Susan M
  Subject: RE: CIT 1552 HPA Decision Tool overstating recoverable fees (Change Control Cancelled)

  Thank you, Mike

  The proposal was the cancelled change control, that did not receive funding.
  If there is no work around, the matrix is being used.

  Who is responsible for updates to the matrix HP or FC?
  Does anyone have a name of someone who can answer a few questions about the matrix, so we can close this CIT?

  Thank you

  Susan M Crawford

  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com


  From: Nold, Mike J
  Sent: Sunday, May 03, 2015 7:15 PM
  To: Customer Impact - Mtg Servicing; Edley, Derick W.; Coffin, Christie M.; Brown, Tiffany N. (FORT MILL)
  Cc: Crawford, Susan M
  Subject: RE: CIT 1552 HPA Decision Tool overstating recoverable fees (Change Control Cancelled)




CONFIDENTIAL                                                                                                      WF _HERNANDEZ_00001714
                   Case 3:18-cv-07354-WHA Document 173-38 Filed 11/21/19 Page 4 of 5

  My understanding is there is no workaround for this. I believe the risk is minimal, but there is not workaround. Tom told
  me there is a proposal to replace the table, but I am unsure where that stands.


  From: Customer Impact - Mtg Servicing
  Sent: Friday, May 01, 2015 5:14 PM
  To: Edley, Derick W.; Coffin, Christie M.; Brown, Tiffany N. (FORT MILL); Nold, Mike J
  Cc: Crawford, Susan M
  Subject: CIT 1552 HPA Decision Tool overstating recoverable fees (Change Control Cancelled)

  Hello all,


  The change control 16548 was cancelled on 4/20/15 stating Strategic priorities changed


  Please advise what the current process is:
  ✓       Is the SPOC or someone actually obtaining outstanding fees and costs from the attorney, or
  ✓       Is the old matrix still being used to obtain estimated fees and costs

  Please provide the link to the current procedures.

  Thank you



  Susan M Crawford

  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com


  From: Edley, Derick W.
  Sent: Tuesday, April 07, 2015 10:53 AM
  To: Coffin, Christie M.; Brown, Tiffany N. (FORT MILL); Nold, Mike J
  Cc: Customer Impact - Mtg Servicing
  Subject: RE: CIT 1552 HPA Decision Tool overstating recoverable fees

  Hi Christie~ Tiffany is out of the office; I will follow up on your question and respond as soon as I have an answer.


  From: Coffin, Christie M.
  Sent: Tuesday, April 07, 2015 10:21 AM
  To: Brown, Tiffany N. (FORT MILL); Edley, Derick W.; Nold, Mike J
  Cc: Customer Impact - Mtg Servicing
  Subject: CIT 1552 HPA Decision Tool overstating recoverable fees

  Hi,

  I haven't heard anything about this CIT for some time. I know the long term fix was to be implemented through
  CCR16548 but that project has not obtained funding approval and is currently not active. All meetings have been
  cancelled. Is there a process currently in place to ensure this is not an ongoing problem until a permanent fix is put in
  place? Is the SPOC validating the fees?




CONFIDENTIAL                                                                                       WF _HERNANDEZ_00001715
                  Case 3:18-cv-07354-WHA Document 173-38 Filed 11/21/19 Page 5 of 5


  Thanks for your help!

  Christie

  Christie M. Coffin

  Operational Risk Consultant, AVP
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning

  Wells Fargo Home Mortgage I 1 Home Campus! Des Moines, Iowa 50328
  MAC F2304-013
  PH: 515-446-3347

  christie.coffin@wellsfargo.com

  This transmission may contain information that is confidential and/or proprietary. If you are not the individual or entity to which it 1s
  addressed, note that any review, disclosure, copying, retransmission, or other use is strictly prohibited. If you received this transmission in
  error, please notify the sender immediately and delete the material from your system. This transmission is for informational purposes only
  and is not intended as an offer or solicitation for the purchase or sale of any financial instrument or as an official confirmation of any
  transaction. Any information regarding specific investments or other products is not warranted for completeness or accuracy and is subject to
  change without notice.


  Advance Notice:
     Business Travel: March 29 th -April   pt
     PTO: March 27th




CONFIDENTIAL                                                                                                      WF _HERNANDEZ_00001716
